PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Exact Sciences Development Company, LLC
Application No. 16/810,385
Filed: 5 Mar 2020
For: COMPOSITIONS AND METHODS FOR CHARACTERIZING MARKER DNA FROM A SAMPLE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed February 10, 2022 under 37 CFR 1.182, requesting that a previously filed terminal disclaimer be withdrawn.
 
The petition is DISMISSED.

The present petition requests that a terminal disclaimer filed December 8, 2021 be withdrawn.  

The petition is dismissed because the examiner has determined that the terminal disclaimer does apply to at least one claim of record. Specifically, the examiner has determined that regarding Claim 31 both sets of claims require treating ZDHHC1 DNA and marker DNA from a sample from a subject with a bisulfite reagent to create a treated ZDHHC1 DNA and treated marker DNA  sample; measuring an amount of treated ZDHHC1 DNA by amplifying a region of the treated ZDHHC1 DNA using a pair of primers complementary to SEQ ID NO: 27;  detecting the amplification product; and measuring an amount of the treated DNA as a percentage of the amount of treated ZDHHC1 DNA  (see Claim 1 of the patent).  Additionally, Claim 31 generically recites “marker DNA” while Claim 1 of the patent recites specific genes as the markers.  Claim 31 is generic.  The other differences between Claim 31 and Claim 1 of the patent would be obvious in view of the art at the time of the rejection. 

As such, the present petition will not be favorably considered.

The petition fee set forth at § 1.17(f) has been received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

The application is being referred to Technology Center Art Unit 1634 for further processing.

Telephone inquiries should be directed to the undersigned at 571.272.3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)